United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1618
                        ___________________________

                                 Sheck Mulbah

                                     Plaintiff - Appellee

                                       v.

                                  Cody Jansen

                                  Defendant - Appellant
                                ____________

                    Appeal from United States District Court
                   for the District of South Dakota - Southern
                                  ____________

                          Submitted: October 18, 2022
                           Filed: December 22, 2022
                                 ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

KOBES, Circuit Judge.

      Cody Jansen, a South Dakota Highway Patrol trooper, stopped Sheck Mulbah
for speeding. Mulbah sued Jansen under 42 U.S.C. § 1983, alleging, among other
things, that Jansen pulled him over without probable cause. The district court 1


      1
        The Honorable Karen E. Schreier, United States District Judge for the
District of South Dakota.
denied Jansen summary judgment and qualified immunity on Mulbah’s unlawful
stop claim. We dismiss Jansen’s appeal for lack of jurisdiction.

                                           I.

      Jansen observed a white van traveling on an interstate outside of Sioux Falls,
South Dakota. Jansen testified that he used his radar, which showed that the van
was doing ten miles over the speed limit.

      After stopping the van, Jansen told the driver, Mulbah, that he was speeding.
After giving Jansen his driver’s license and papers, Mulbah went with Jansen to the
police car. While Jansen processed Mulbah’s information, Jansen asked Mulbah
about his travels. Jansen then got consent to search the van. The search was fruitless,
Jansen gave Mulbah a warning, and then Mulbah drove off.

       Mulbah sued Jansen under § 1983, alleging that Jansen unlawfully:
(1) stopped him without probable cause; (2) prolonged the stop; and (3) searched the
van. The parties filed cross motions for summary judgment. The district court
granted summary judgment to Jansen on Mulbah’s second and third claims but
denied Jansen summary judgment and qualified immunity on Mulbah’s unlawful
stop allegation. The district court found a genuine dispute of material fact about
whether there was probable cause to stop the van and also found the law governing
the stop was clearly established. Jansen appeals, arguing that he is entitled to
qualified immunity.

                                          II.

       Our analysis begins and ends with jurisdiction. On an interlocutory appeal
from an order denying qualified immunity, we do not have “jurisdiction to review a
district court’s denial of qualified immunity . . . simply because we disagree with the
district court as to whether there is sufficient evidence to conclude a material fact is
genuinely in dispute.” Thompson v. Dill, 930 F.3d 1008, 1012 (8th Cir. 2019). And
                                          -2-
we may not decide “which facts a party may, or may not, be able to prove at trial.”
Johnson v. McCarver, 942 F.3d 405, 409 (8th Cir. 2019) (quoting Johnson v. Jones,
515 U.S. 304, 313 (1995)).

       Jansen argues that we can review the materiality of Mulbah’s speed. See Sok
Kong v. City of Burnsville, 960 F.3d 985, 991 (8th Cir. 2020) (noting that we “may
review the purely legal question whether a factual dispute is material”). He
maintains that it is immaterial, for qualified immunity purposes, whether Mulbah
sped. What matters, he says, is whether he objectively and reasonably believed
Mulbah violated the law. See Garcia v. City of New Hope, 984 F.3d 655, 664–65
(8th Cir. 2021) (explaining that “qualified immunity does not depend on whether” a
driver broke the law; “rather, the key is [the officer’s] objectively reasonable beliefs
under the circumstances” (cleaned up)). Because Jansen said he reasonably relied
on his radar reading, Jansen insists that the stop was lawful. See United States v.
Fuehrer, 844 F.3d 767, 772 (8th Cir. 2016). See generally United States v. Mendoza,
677 F.3d 822, 827 (8th Cir. 2012) (“When the police observe the driver of a vehicle
commit a traffic violation, even a minor one, probable cause exists to stop the
vehicle.”). In any case, Jansen argues that we at least have jurisdiction to assess
whether his actions violated clearly established law. See Taylor v. St. Louis Cmty.
Coll., 2 F.4th 1124, 1126−27 (8th Cir. 2021).

       Jansen testified that he clocked Mulbah going ten miles over the speed limit.
Mulbah insisted that he was not speeding. The district court found this to be a
genuine dispute of material fact about whether Jansen lawfully stopped Mulbah. The
court inferred from Mulbah’s testimony that:

      [A] jury could find that Mulbah was not in fact speeding, that Jansen
      did not utilize his radar gun on Mulbah’s vehicle, that Jansen’s radar
      gun reflected the speed of a vehicle other than Mulbah’s, or that
      Jansen’s radar gun indicated that Mulbah was not in fact speeding, but
      Jansen stopped Mulbah and lied to him about his speed.



                                          -3-
       Whatever our views on this inference, we lack jurisdiction to review the
court’s factual assumptions. Jansen’s jurisdictional arguments are “based on facts
not assumed by the district court.” Torres v. City of St. Louis, 39 F.4th 494, 504 (8th
Cir. 2022). Jansen’s claim that Mulbah’s speed is immaterial for qualified immunity
purposes assumes that Jansen used radar, clocked Mulbah’s van, and clocked
Mulbah over the speed limit. But the district court did not assume these facts, which
are material to whether Jansen reasonably believed Mulbah broke the law. Similarly,
to determine whether Jansen violated clearly established law, we need to know what
happened. Because the factual recordas assumed by the district courtis
unsettled and disputed, we lack jurisdiction to go further. See id. (“[W]e would have
to . . . cast aside the district court’s factual findings, analyze the factual record, and
resolve genuine factual disputes against the non-moving party,” which “we cannot
do.” (citation omitted)); Taylor, 2 F.4th at 1127; Berry v. Doss, 900 F.3d 1017, 1021
(8th Cir. 2018).

       “[W]e may hear an appeal of an order denying qualified immunity where the
record plainly forecloses the district court’s finding of a material factual dispute.”
Mallak v. City of Baxter, 823 F.3d 441, 446 (8th Cir. 2016). Here, the record does
not help Jansen. We do not have video or digital recordings of Jansen’s radar, cf.
Scott v. Harris, 550 U.S. 372, 378 (2007), and Jansen’s testimony does not
“conclusively disprove[ ]” the version of events that are most favorable to Mulbah,
cf. Plumhoff v. Rickard, 572 U.S. 765, 777 (2014). We cannot revisit the district
court’s factual assumptions. See Graham v. St. Louis Metro. Police Dep’t, 933 F.3d
1007, 1009 (8th Cir. 2019); Thompson, 930 F.3d at 1014.

                                           III.

      We dismiss for lack of jurisdiction.
                      ______________________________




                                           -4-